Citation Nr: 0503379	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from June 1944 to July 1946.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.    



FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veteran has tinnitus.  


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claim for 
service connection, the RO advised the veteran by letter 
dated in October 2002 of the evidence that would substantiate 
the veteran's claim, and the responsibility for obtaining the 
evidence.  The veteran was later provided with a copy of the 
original rating decision dated in March 2003 setting forth 
the general requirements of then-applicable law pertaining to 
a claim for service connection.  In February 2004 the veteran 
was provided with the Statement of the Case which reiterated 
the general notification found in the rating decision.  

Because the veteran had been continually apprised for 
approximately 15 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO requested from the veteran, and 
received, private medical records reflecting private medical 
care.  The record indicates that the RO reviewed all relevant 
records prior to its rating decision.  Moreover, VA afforded 
the veteran a physical examination, which he accepted, and 
the opportunity to appear before a hearing, which he 
declined.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.






The Merits of the Claim for Service Connection

I.	Background

The veteran served in the Pacific during World War II.  
Service records show that the veteran served on a naval 
vessel that participated in landing operations in Japan and 
Iwo Jima, and which underwent frequent enemy attacks by air, 
torpedo, and suicide.  On his original claim, the veteran 
stated that his service caused him hearing loss and tinnitus.  
On his Form 9, the veteran chose only to pursue on appeal his 
service connection claim for tinnitus.  

The veteran's service medical records reveal no diagnoses, 
complaints, or treatment for tinnitus.  His service medical 
records do not show hearing-related disorders upon entry into 
service in 1944 or upon discharge in 1946.  His entrance 
examination dated in June 1994 characterized his right and 
left ears as normal.  A whispered voice test found scores of 
15/15 in each ear.  His discharge examination report revealed 
the same whispered voice test scores, and noted "none" 
under diseases or defects for the ears.  

The veteran underwent a VA-administered audiology examination 
in February 2003.  The examiner noted that the veteran denied 
a tinnitus disorder at that time.  

The veteran submitted records reflecting prior VA medical 
treatment and private medical treatment.  The earliest 
evidence of a hearing disorder is found in records dated in 
1988.  These records, and others reflecting treatment up 
until the date of the veteran's claim in August 2002, detail 
issues surrounding the veteran's hearing loss.  These records 
do not contain information related to a tinnitus disorder.    

II.	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

III.	Analysis

After careful analysis of the evidence of record, the Board 
finds that this record lacks medical evidence showing a 
current tinnitus disorder.  The veteran denied having such a 
disorder in his latest audiology examination.  And in medical 
evidence reflecting treatment for hearing loss, dated from 
April 1988 to the date of the veteran's claim in August 2002, 
there is a lack of evidence of diagnoses, complaints, or 
treatment of tinnitus.    

The Board notes that, even if evidence of a current tinnitus 
disorder were present, there is nevertheless a lack of 
evidence relating the claimed disorder to active service.  
The veteran's service medical records show that he had no 
hearing-related disorders before service, during service, and 
upon his separation from service.  And the RO has been unable 
to obtain evidence from the veteran showing that he had 
tinnitus soon after his separation from service.  The first 
mention of tinnitus in the record is found in the veteran's 
claim of August 2002, over 56 years following discharge from 
active service.       

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


